Citation Nr: 9906417	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-10 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of a hemorrhoidectomy with relaxed anal sphincter.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to 
September 1966 and from February 1967 to June 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1996 determination of the Colombia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran's representative stated in 
his March 1996 letter that he wished to reopen the veteran's 
claim for service connection for the hemorrhoidectomy with 
relaxed anal sphincter on the basis of clear and unmistakable 
error citing 38 C.F.R. § 3.105(a).  

The April 1996 rating decision shows that the veteran's claim 
was adjudicated on the basis of whether new and material 
evidence had been submitted to reopen the claim.  The Board 
finds that the issue of whether clear and unmistakable error 
was committed in the March 1976 rating decision has not been 
adjudicated by the RO and accordingly is not before the Board 
at the present time.  Thus, the RO should take appropriate 
action.  

The veteran raised two issues at his November 1998 personal 
hearing before a Member of the Board.  The first issue raised 
by the veteran was service connection for a right knee 
disorder and the second issue was service connection for a 
right ring finger disorder.  It was noted that the ring 
finger disorder was previously denied on the basis that it 
was not shown in the service medical records.  These issues 
are referred to the RO for appropriate action.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the claims file, the Board finds that 
additional development is required prior to final appellate 
review by the Board.  Specifically, the Board finds that 
further development is warranted to obtain the veteran's 
service medical records from his first period of service.  
The Court held that when a veteran has made an application to 
reopen a claim and the Secretary is on notice of evidence 
which may prove to be new and material but has not been 
submitted with the application, the Secretary has a duty 
under 38 U.S.C. § 5103(a) to inform a claimant of the 
evidence that is "necessary to complete the application."  
Graves v. Brown, 8 Vet. App. 522, 525 (1996).  In the case at 
hand, the evidence that is missing from the record consists 
of the service medical records, rather than a statement 
related by the veteran as was the case in Graves.  See, e.g. 
38 C.F.R. § 3.159(b) (1998) (outlining VA's duty to request 
evidence in possession of military authorities).

The Court has also found in cases where a VA claimant seeking 
to reopen a claim previously and finally disallowed, who does 
not submit new and material evidence but includes specific 
references to evidence which would plausibly be new and 
material, is entitled to the benefit of VA's duty to assist 
in the development of evidence that could constitute new and 
material evidence sufficient to justify reopening the 
disallowed claim.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
White v. Derwinski, 1 Vet. App. 519 (1991).  

Given the facts in the case at hand it appears that the 
service medical records would plausibly be new and material.  
In this regard, the service medical records that are 
currently of record show that the veteran had a 
hemorrhoidectomy as indicated by the examiner in the 
February 1967 report of medical history.  The veteran 
reported that that he had no piles or rectal disease in the 
same report.  The service medical records also show that the 
veteran had leakage from the rectum in April 1967.  Based 
upon these references in the existing service medical 
records, records pertaining to the hemorrhoidectomy performed 
during the veteran's first period of service are plausibly 
new and material.  Moreover, the veteran identified the 
medical facility where he received the hemorrhoidectomy 
during service as the 3rd. Field Army Hospital in Saigon.  

As noted above, the veteran's representative has raised the 
issue of clear and unmistakable error with respect to the 
March 1976 denial.  VA regulations provide that "previous 
determinations which are final and binding...will be accepted 
as correct in the absence of clear and unmistakable error."  
38 C.F.R. § 3.105(a).  A decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a).  Thus, 
the veteran has raised the issue of whether the March 1976 
rating decision is a valid final decision, which if found, 
would alter the disposition of the issue currently on appeal 
before the Board.  

In light of the above and to ensure the veteran full due 
process, the case is REMANDED to the RO for the following 
action: 

1.  The RO should attempt to obtain the 
service medical records for the veteran's 
first period of service from the National 
Personnel Records Center (NPRC), and if 
necessary, any alternate sources such as 
surgeon general records, disposition 
reports, morning reports, or daily sick 
reports.  

In this regard, the November 1998 
personal hearing transcript shows that 
the veteran underwent the 
hemorrhoidectomy at the 3rd. Field Army 
Hospital in Saigon in March 1966 when he 
was treated for malaria.  

The RO should document in the claims file 
its efforts in obtaining the missing 
service medical records.

2.  The RO should request the veteran and 
his representative to provide any 
additional information to assist the RO 
in its efforts, if necessary.  The 
veteran and his representative should 
submit documentation as to their efforts 
in locating the missing service medical 
records regardless of whether such 
efforts have been successful.  

3.  When the foregoing development has 
been accomplished to the extent possible, 
the RO should readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for the residuals of a 
hemorrhoidectomy with relaxed anal 
sphincter.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  The purpose of this remand is to ensure 
due process of law.  The Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required unless he is notified by the RO.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

